          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

CHRISTOPHER ALDRIDGE                                    PLAINTIFF

v.                     No. 3:19-cv-178-DPM

BERNET, Officer, Craighead County
Detention Center; MASON, Officer,
Craighead County Detention Center;
BLACK, Nurse, Craighead County
Detention Center; and BALARD, Corporal,
Craighead County Detention Center                    DEFENDANTS

                           JUDGMENT
     Aldridge's complaint is dismissed without prejudice.



                               D.P. Marshall Jr.
                               United States District Judge
